Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment on 06/13/2022. Claims 21-40 were pending. Claims 21-40 are allowed.

REASONS FOR ALLOWANCE
3.	A Terminal Disclaimer has been filed on 07/01/2022 to obviate a Double Patenting rejection over  US Patent 10, 855,754 B1.
The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“receiving a request, from a client of a data streaming service, for a dedicated resource to be used to read data records of one or more particular streams, wherein the dedicated resource is not to be shared with other clients of the data streaming service; and 
	providing, to the client, one or more data records of the one or more particular streams using the dedicated resource in accordance with the bandwidth limit”
as stated in claims 21, 28 and 35. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 21-40 indicated claims 21-40 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Theimer et al., US 2015/0134795 A1: System for performing data stream ingestion and persistence techniques, has computing devices storing copies of particular data record at storage locations in accordance with multiple-replica persistence policy.
Lissack, US 2015/0149611 A1: System for supporting customer-directed networking limits in large-scale distributed system, has computing device that provides respective networking performance indicators of nodes for inclusion in customizable resource heat map.
Alameldeen et al., US 2017/0255561 A1, Apparatus for increasing associativity of direct mapped cache using compression, has memory management unit that is provided to store compressed cached data block and compressed read data block in physical cache block.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446